s*i -/r
                                                                                          U2-IS
CCA #       13-13-00382-CR                                 OFFENSE:      Burglary of a Habitation

STYLE:      STEVEN BREED v. THE STATE OF TEXAS             COUNTY:       Dallas


TRIAL COURT:                  292nd District Court          MOTION FOR REHEARING En Banc IS: Denied
TRIAL COURTS:                 F12-00533-V                   on 7/23/15
TRIAL COURT JUDGE:            Hon. Larry B. Mitchell            DATE:

DISPOSITION: Affirmed                                          JUDGE:

DATE:       June 11, 2015

JUSTICE:    Gregory T.Perkes                PC         S
PUBLISH:                                  DNP:         x


CLK RECORD:               1                                   SUPP CLKRECORD         1

RPT RECORD:           8                                        SUPPRPTRECORD

STATE BR:         1                                           Reply BR     1
APPBR:        1                                                 PROSE BR




                                   IN THE COURT OF CRIMINAL APPEALS


                                                              CCA#



          PKO 5£                      Petition                  Disposition:

FOR DISCRETIONARY REVIEW IN CCA IS:                             DATE:

           ft^f^3>                                              JUDGE:

DATE:                                                           SIGNED:.                       PC:

JUDGE:                                                          PUBLISH:                      DNP:




                      MOTION FOR REHEARING IN                   MOTION FOR STAY OF MANDATE IS:

CCA IS:                        ON                                                        ON

JUDGE:                                                          JUDGE: